

EXHIBIT 10a(3)


PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
2007 EQUITY COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2019


I.    PURPOSE


The purpose of this Public Service Enterprise Group Incorporated 2007 Equity
Compensation Plan for Outside Directors (“Plan”) is to advance the interests of
the Company and its stockholders by assisting the Company in attracting and
retaining individuals of superior talent, ability and achievement to serve on
its Board of Directors.


It is intended that the Plan will be interpreted and administered to prevent
taxation under Section 409A of the Code. Any provision of or amendment to this
Plan that would cause any amount to be taxable under Section 409A with respect
to any individual is void and without effect. Any election by any Partici-pant,
and any administrative action by the Committee that would cause any amount to be
taxable under Section 409A with respect to any individual is void and without
effect under the Plan. In the event that a Participant fails to make a Section
409A-compliant payment election, the Plan’s default payment provisions, as set
forth in Subsection V.G and Article VIII, shall apply. It is further intended
that the Plan will be amended in accordance with present and future guidance
issued by the Treasury Department under Section 885 of the American Jobs
Creation Act of 2004.


II.    DEFINITIONS


The following words and phrases shall have the meanings set forth below unless a
different meaning is required by the context:


a)
Annual Meeting: The Annual Meeting of Stockholders of the Company.



b)    Board: The Board of Directors of the Company.


c)
Code: The Internal Revenue Code of 1986, as amended.



d)
Committee: Chief Executive Officer of the Company and two other officers
appointed by the Chief Executive Officer.



e)
Common Stock: The Common Stock without nominal or par value of the Company.



f)
Company: Public Service Enterprise Group Incorporated, a corporation organized
and existing under the laws of the State of New Jersey, or its successor or
successors.



g)
Disability: Any physical or mental condition of a permanent nature which, in
sole reasonable judgment of the Committee, renders an Outside Director incapable
of performing the duties of a member of the Board.




--------------------------------------------------------------------------------




2






h)
Effective Date: The original Effective Date of the Plan was upon approval by
stockholders at the 2007 Annual Meeting of Stockholders. The Plan is being
amended and restated effective January 1, 2019.



i)
Exchange Act: The Securities and Exchange Act of 1934, as amended, or as it may
be amended from time to time.



j)
NYSE: The New York Stock Exchange, Inc.



k)
Outside Director: A member of the Board on or after the Effective Date who never
has been employed by the Company or any of its affiliates.



l)
Participant: An Outside Director who receives a Stock Unit Award under this
Plan.



m)
Plan: This Public Service Enterprise Group Incorporated 2007 Equity Compensation
Plan for Outside Directors, as it may be amended from time to time.



n)
Securities Act: The Securities Act of 1933, as amended, or as it may be amended
from time to time.



o)
Service: A Director’s service as a member of the Board.



p)
Stock Unit Award: An award, representing the right to receive shares of Common
Stock upon termination of service as an Outside Director, subject to the
provisions of Article IV hereof



q)
Year of Service: The annual period commencing on May 1st of each year and ending
at the earlier of the succeeding April 30th or the next Annual Meeting of
Stockholders. For any person first elected as a member of the Board after May
1st of any year, his/her first Year of Service shall commence upon his/her
election as an Outside Director and shall end at the earlier of the succeeding
April 30th or the next Annual Meeting of Stockholders.



III.    SHARES SUBJECT TO THE PLAN


200,000 shares of Common Stock are reserved to satisfy awards of Stock Units
pursuant to the terms of this Plan. Such shares may be acquired directly from
the Company or, at the discretion of the Company, purchased on the open market
by the Company or its agent.


IV.     STOCK UNIT AWARDS


A.
Upon the commencement of each Year of Service as a member of the Board, each
Outside Director shall be granted an award of Stock Units in an amount as shall






--------------------------------------------------------------------------------



3


be established from time to time by the Board of Directors. The date of grant
shall be the first business day of May. With respect to an Outside Director
first elected as a director after May 1 of any year, the date of such Outside
Director’s initial award grant under this Plan shall be the first business day
of the month next following the Outside Director’s initial election as a member
of the Board.


B.
The number of Stock Units to be awarded on any particular date of grant shall be
equal to the amount of the award grant (expressed in dollars) divided by the
closing price of the Common Stock on the NYSE on the date of grant as provided
in Section IV.A, rounded up to the next whole share.



C.
If a Participant fails to complete the Year of Service with respect to which a
Stock Unit Award has been granted, other than on account of Disability or death,
such Stock Unit Award and any earnings thereon shall be prorated to reflect the
portion of the Year of Service actually served by the Participant.



D.
No stock certificates shall be issued in connection with any Stock Unit Award
and the Stock Unit Awards shall be evidenced by a bookkeeping account in the
name of the Participant maintained by the Company. The Company shall not be
required to segregate any amounts credited to these Stock Unit Award accounts,
which shall be established merely as an accounting convenience. Amounts credited
to the Stock Unit Award accounts shall at all times remain solely the property
of the Company subject to the claims of its general creditors. Stock Unit Award
accounts shall be credited with dividend equivalents at a rate equal to such
dividends as may be declared by the Company on the Common Stock. Such dividends
equivalents shall be deemed invested as additional Stock Units at a share price
equal to closing price of the Common Stock on the NYSE on the date the
transaction is credited.

 
E.
Until distribution of shares of Common Stock from the Plan, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey the amounts, if any, payable hereunder, or any
part thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony, property
settlement or separate maintenance owed by a Participant or any other person, or
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 
Provided, however, that, in the event that a domestic relations order of any
State is received by the Plan and thereafter determined to be a Qualified
Domestic Relations Order (QDRO) within the meaning of Code section 414(p) and
Code section 414(p) provides that Stock Unit awards are covered thereunder, the
portion of the Account of the Participant to which such QDRO is directed shall
be apportioned as specified in such QDRO, valued as of the business day
preceding





--------------------------------------------------------------------------------



4


the date specified in such QDRO. Upon notice to the Committee that a QDRO is
being sought with respect to a Participant’s Account, no distribution shall be
made to a Participant until such time as the status of the QDRO is determined.
The alternate payee of the Participant’s Account shall thereafter participate in
the Plan in accordance with its terms, except such person shall not have the
rights or benefits provided in Subsection IV.A If a QDRO is issued and the
amount awarded the alternate payee exceeds the value of the Participant’s
Account, the amount apportioned shall be limited to the amount then in the
account. If a QDRO so provides, benefits may be paid to an alternate payee
before they would otherwise be distributable under the Plan, and no such
distribution to an alternate payee shall be treated as a distribution to the
Participant for purposes of Article V.
 
F.
No Participant shall have any of the rights of a stockholder (including the
right to vote and to receive dividends and other distributions (except as set
forth in Section IV (D) and (G)) with respect to Stock Units unless and until
shares of Common Stock are actually issued in his/her name.



G.
In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of Company assets to shareholders, or any other change affecting
the Common Stock, such adjustments, if any, as are appropriate to reflect such
change shall be made with respect to outstanding Stock Unit Awards.



H.
Upon a Change in Control of the Company all outstanding Stock Unit Awards shall
be considered as having met the requirements of Section IV.C. For the purposes
of this Plan, “Change in Control” shall mean the occurrence of any of the
following events:



a)
any “person” (within the meaning of Section 13(d) of the Exchange Act is or
becomes the beneficial owner within the meaning of Rule 13d‑3 under the Exchange
Act (a “Beneficial Owner”), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities, excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (1) of paragraph (c) below; or

 
b)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation. relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended






--------------------------------------------------------------------------------



5


by a vote of at least two‑thirds (2/3) of the directors then still in office who
either were directors on April 17, 2007 or whose appointment, election or
nomination for election was previously so approved or recommended: or


c)
there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation other
than (1) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or



d)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.



Notwithstanding the foregoing subparagraphs (a), (b), (c) and (d), a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the Common Stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


V.     DISTRIBUTIONS


A.
Upon the termination of a Participant’s service as an Outside Director, or as of
such later date as is elected by the Participant under Section V.B., the Company
shall issue to the Participant certificates for shares of Common Stock equal to
the number of whole Stock Units in his/her account without any legend or
restriction of any kind in accordance with such Participant’s distribution
elections hereunder.






--------------------------------------------------------------------------------



6


Any remaining fractional Stock Units shall be paid in cash based upon the
closing price of the Common Stock on the NYSE on the day prior to the date of
distribution.
 
B.
By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to have distribution of his/her Stock Unit Award account commence: (1)
on the 30th day following the date of termination of the Participant’s Service,
(2) on the 15th day of January next following the date of termination of the
Participant’s Service or (3) on the 15th day of January of any calendar year
following termination of the Participant’s Service, but not later than the
January following the Participant’s 72nd birthday, unless the Participant is
still a Director at such time, in which case distribution shall commence on the
30th day following the date the Participant ceases to be a Director. Any such
election, or any change in such election (by written notice to the Secretary of
the Company), shall apply only to future awards. In the event no election is
made as to the commencement of distribution, such distribution shall commence on
the 30th day following the date the Participant ceases to be a Director of the
Company.

 
This paragraph shall apply to Stock Unit Awards granted on and after January 1,
2012. By written notice to the Plan filed with the Company’s Secretary prior to
December 31 of the year prior to the year a Stock Unit Award is granted, a
Participant may elect to have distribution of his/her Stock Unit Award account
commence: (1) within 30 days following the date of termination of the
Participant’s Service, or on a date indicated by the Participant as a specified
number of years and/or months following termination of the Participant’s
Service. Distribution shall commence within 30 days following the date that the
Participant elects. If a Participant does not make an election respect to a
Stock Unit Award, such Stock Unit Award shall be distributed to the Participant
within 30 days following the date of termination of the Participant’s Service.
 
C.
By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to receive the distribution of his/her Stock Unit Award account in the
form of (1) one lump‑sum payment, or (2) annual distributions over a period
selected by the Participant of up to ten years. In the event a lump‑sum payment
is made under the Plan, the amount then standing to the Participant’s credit in
his/ her Stock Unit Award account shall be paid to the Participant on the date
determined under Section V.B. In the case of a distribution over a period of
years, the Company shall pay to the Participant, commencing on the date
determined under Section V.B, annual installments from the amount then standing
to his or her credit in his or her Stock Unit Award account, including earnings
credits on the unpaid balance to the date of distribution. The amount of each
installment shall be determined by dividing the then unpaid balance, plus
earnings credits, in the Participant’s Stock Unit Award account by the number of
installments remaining to be paid. If a Participant does not make an election as
to the manner of distribution of his or her Stock Unit Award account, such
distribution shall be made in the form of a lump sum.






--------------------------------------------------------------------------------



7


 
This paragraph shall apply to Stock Unit Awards granted on and after January 1,
2012. By written notice to the Plan filed with the Company’s Secretary prior to
December 31 of the year prior to the year a Stock Unit Award is granted, a
Participant may elect to receive the distribution of his/her Stock Unit Award
account in the form of (1) one lump‑sum payment, or (2) annual distributions
over a period of three to fifteen years as selected by the Participant. In the
event a lump‑sum payment is made under the Plan, the amount then standing to the
Participant’s credit in his/ her Stock Unit Award account shall be paid to the
Participant on the date determined under Section V.B. In the case of a
distribution over a period of years, the Company shall pay to the Participant,
commencing on the date determined under Section V.B, annual installments from
the amount then standing to his or her credit in his or her Stock Unit Award
account. The amount of each installment shall be determined by dividing the then
unpaid balance in the Participant’s Stock Unit Award account by the number of
installments remaining to be paid. If a Participant does not make an election as
to the manner of distribution of his or her Stock Unit Award account, such
distribution shall be made in the form of a lump sum.
 
D.
In the event of a Participant’s death, the balance of the Participant’s Stock
Unit Award account shall be distributed to the Participant’s Beneficiary(ies) in
a lump‑sum payment within 30 days following the Participant’s death. A
Participant may change Beneficiary designations by filing a subsequent notice
with the Secretary of the Company. If a Participant does not make a Beneficiary
designation, or if the Beneficiary has predeceased the Participant, such
distribution shall be made as a lump‑sum to his/her estate.



E.
Participants may, (i) by notice filed with the Company prior to December 31st of
any year, make changes of distribution elections on a prospective basis with
respect to future grants of Stock Unit Awards; and (ii) by notice filed with the
Company, make changes of distribution elections with respect to prior deferred
compensation as long as (A) any such new distribution election is made at least
one year prior to the date that the commencement of the distribution would
otherwise have occurred and (B) the revised commencement date is at least five
years later than the date that the commencement of the distribution would
otherwise have occurred (and with respect to Stock Unit Awards granted before
January 1, 2012, such an election may not defer payment beyond the later of the
January following the Participant’s 72nd birthday or the Participant’s
termination of service as a director). For the purposes of this subsection V.E,
with respect to Stock Unit Awards granted before January 1, 2012, if a
Participant has elected a distribution in installments, each installment shall
be deemed a separate election. With respect to Stock Unit Awards granted on and
after January 1, 2012, if a Participant has elected a distribution in
installments, installment payments shall be treated as one payment.



F.
Notwithstanding any other provision of the Plan, if the Board, by vote of the






--------------------------------------------------------------------------------



8


Outside Directors, other than the Participant making the claim, shall determine
in its sole discretion that the time of payment of a Participant’s Stock Unit
Award account should be advanced because of protracted illness or other undue
hardship, then the Board may advance the time or times of payment (whether
before or after the date of Participant’s termination of service as a Director)
of an amount or amounts needed to meet the emergency in accordance with the
requirements of Section 409A and the regulations promulgated thereunder.


G.
Distribution in Case of Certain Tax Events - If, with respect to any
Participant, the Plan fails to meet the requirements of the Code with respect to
the deferral of tax liability, the Company may accelerate distribution from a
Participant’s Account amounts sufficient to meet such Participant’s resulting
Federal, State, Local and/or Foreign tax liability (including any interest and
penalties).



VI.    FURTHER CONDITIONS


A.
Unless the shares of Common Stock to be distributed pursuant to the Plan have
been registered with the Securities and Exchange Commission under the Securities
Act prior to issuance, the Participant receiving such shares must represent in
writing to the Company that such shares of Common Stock are being acquired for
investment purposes only and not with a view towards the further resale or
distribution thereof and must supply to the Company such other documentation as
may be required by the Company, unless in the opinion of counsel to the Company
such representation, agreement or documentation is not necessary to comply with
the Securities Act.



B.
The Company shall not be obligated to deliver any shares of Common Stock until
they have been listed on each securities exchange on which the shares of Common
Stock may then be listed or until there has been qualification under or
compliance with such state or federal laws, rules or regulations as the Company
may deem applicable. The Company shall use reasonable efforts to obtain such
listing, qualification and compliance.



C.
The Committee may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes that the Company is
required by any law or regulation of any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with the
award of Stock Units or the distribution of any Common Stock, including, but not
limited to (i) the withholding of delivery of certificates for shares of Common
Stock until the Participant reimburses the Company for the amount the Company is
required to withhold with respect to such taxes, (ii) the canceling of any
number of shares of Common Stock issuable in an amount sufficient to reimburse
the Company for the amount it is required to so withhold or (iii) withholding
the amount due from any such Participant’s other compensation.








--------------------------------------------------------------------------------



9


VII.    ADMINISTRATION


The Plan shall be administered by the Committee, which shall establish rules and
regulations regarding the administration and operation of the Plan including
acceptable forms of notices under the Plan.


VIII.    TERMINATION, MODIFICATION AND AMENDMENT


Although the Company anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
the Company, by the Board of Directors, reserves the right to discontinue its
sponsorship of the Plan or to terminate the Plan (or both), at any time, by the
action of the Board of Directors. In general, upon the termination of the Plan,
the affected Participants shall receive payment of their benefits in accordance
with the terms of Article V. However, the Company may, in its discretion,
terminate the entire Plan and pay each Participant a single lump-sum
distribution of his or her entire Account Balance, in the event that the Company
satisfies any of the following:


(a)        such distributions are made between 12 and 24 months following the
termination of the Plan, and the Company does not adopt a new plan which would
be aggregated with this Plan under IRS guidance under Code Section 409A at any
time within the five years following the Plan termination. 
(b)        the Plan is terminated within the 30 days preceding or the 12 months
following a Change in Control, all payments are made within 12 months of the
date of termination, and all substantially similar arrangements sponsored by the
Company are terminated as well.
(c)        the Plan is terminated within 12 months of a corporate dissolution,
as defined in IRS guidance under Code Section 409A, and lump sum payments are
made in the latest of (i) the year of the termination, (ii) the year in which
amounts are no longer subject to a substantial risk of forfeiture; or (iii) the
first year in which payment is administratively practicable.


The termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.
.
IX.    NOT A CONTRACT FOR CONTINUED SERVICE


Nothing contained in the Plan or in any stock unit agreement executed pursuant
hereto shall be deemed to confer upon any Outside Director to whom Stock Unit
Awards are or may be awarded hereunder any right to remain a member of the Board
or in any way limit the right of the Board or the Stockholders to terminate or
fail to renominate or reelect any such Outside Director as a member of the
Board.


X.    MISCELLANEOUS







--------------------------------------------------------------------------------



10


A.
The costs and expenses of administering the Plan shall be borne by the Company
and shall not be charged against any award or to any Outside Director receiving
an award.



B.
This Plan and actions taken in connection herewith shall be governed and
construed in accordance with the laws of the State of New Jersey.



C.
The captions and section numbers appearing in this Plan are inserted only as a
matter of convenience. They do not define, limit or describe the scope or intent
of the provisions of this Plan. In this Plan, words in the singular number
include the plural and in the plural include the singular; and words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates, words of the neuter gender may refer to any gender.



D.
Whenever the time for payment or performance hereunder shall fall on a weekend
or public holiday, such payment or performance shall be deemed to be timely if
made on the next succeeding business day.















